     Case: 1:19-cv-02039 Document #: 21 Filed: 06/21/19 Page 1 of 1 PageID #:94




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HURON CONSULTING GROUP INC.,                   )
                                               )
              Petitioner,                      )       No. 19-cv-02039
                                               )       Judge John J. Tharp, Jr.
              v.                               )
                                               )
RONALD GRUNER,                                 )
                                               )
              Respondent.                      )

                                    JUDGMENT ORDER

       This action having been decided on a motion to confirm arbitration award by Judge John

J. Tharp, Jr., it is hereby ORDERED:

       Judgment is entered in favor of petitioner Huron Consulting Group Inc. The arbitrator’s

April 12, 2018 Award is confirmed. Petitioner shall recover costs from respondent.




Date: June 21, 2019                                     John J. Tharp, Jr.
                                                        United States District Judge
